DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,505,841, U.S. Patent No. 10,164,874, U.S. Patent No. 10,091,051, and U.S. Patent No. 9,712,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wang (US 6901048) discloses a packet-switched network having a plurality of nodes interconnected by links and pre-defined protection paths providing protection of a selected plurality of links. Adjacent nodes connected by a protected link are adapted to detect a failure of the protected link, to encapsulate packets within tunnel packets, to differentiate between tunnel packets and non-tunnel packets and to exchange the tunnel packets via a protection path rather than via the failed link. This results in faster automatic protection switching of packet-based traffic. The invention is particularly suited to an Internet Protocol network.

Aithal (US 20080305743) discloses methods and systems for managing wireless communication paths. A wireless communication path to a remote communication device is monitored. Based on results of the monitoring, a determination is made as to whether the wireless communication path should be shut down. If it is determined that the wireless communication path should be shut down, a respective notification is provided to each of the communication devices. A notification may also be provided from wireless communication equipment to a communication device to which it is operatively coupled responsive to receiving a notification that remote wireless communication equipment has determined that the wireless communication path should be shut down. In some embodiments, these notifications are used to present various modes of failure in a wireless communication path to the path endpoints as a physical layer failure

Zboril (US 20030117945) discloses a communication system such as a distributed packet switch, including multiple nodes with bi-directional transmission links between the nodes, each link comprising of a set of multiple links in parallel. The system provides an automatic balancing the aggregate capacity of one set of links in a proportion "M:N" to the aggregate capacity of the other set of links under varying link conditions, including one or more individual link failures in one or both sets of links.

Thang (US 20020167898) discloses fast restoration of an IP network in the event of a link failure, in advance of the conventional recalculation scheme which remains as a second phase of restoration, by pre-calculating for the network a minimum number of spanning trees arranged to provide alternative paths in the event that communication between two routers is determined to have failed, by providing routing tables based upon the spanning trees and by switching to the new routing tables when a link failure is detected using high speed detection at the physical layer to avoid delay. An algorithm is provided to calculate the spanning trees which are kept to a low number of two or three which is practical for storage in the memory of the routers.

Stanwood (US 20050281220) discloses a system utilizing double wide communication channels.  If a particular CPE requires a sustained rate that is greater than the bandwidth of a single channel, data to and from the CPE may be split across Channels A and B. Also, when the bandwidth requirements of a particular CPE peaks at a data rate greater than the capacity of a single channel, the CPE's data may be split across the two channels. In one embodiment, a single-wide CPE may communicate with the base station without knowing that it is communicating with a base station configured to communicate using a double wide channel.

Shinomiya (US 20020105949) discloses a band control device having a trunking function used in an end apparatus, a relaying apparatus, and the like.  A distributor distributes a traffic to a sub-logical link into which specified ones of the physical links in the logical link are aggregated so as to meet a specified condition of the traffic. Also, the physical links of a number corresponding to the traffic amount is assigned to the sub-logical link. A controller transmits/receives a message for establishing the sub-logical link to/from an opposite controller, and further relays the message to the subsequent apparatus.

The reasons for the Allowance are the same as indicated by the prosecution history of Application No. 14/611534, corresponding to U.S. Patent No. 9,712,378.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471